DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent JP2017-130425 filed on July 03, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 2, 4-8, 10-14, and 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (U.S. Patent No.: US 5563806 A1) hereinafter Barry, in view of Khani (U.S. Patent No.: 6122405) hereinafter Khani.
As to claim 1:
Barry discloses:
An information processing apparatus, comprising: 
a memory; and a processor coupled to the memory and the processor [Column 7 Lines 53-58 and Figure 3 teach this Adaptive Parametric Channelizer consists of an Input Channelizer 30, implemented using custom digital hardware, and a Resource Control Processor (RCP) 34 which is implemented in this embodiment using a commercial single board computer together with control software algorithms. However, this Resource Control Processor 34 could be implemented using an embedded microprocessor plus firmware.] configured to: 
acquire actual result data of first events transmitted from a sensor [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data of first events transmitted from a sensor.]; 
	apply the actual result data of first events to a pass filter used for filtering [Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Note: The examiner interprets the PDWs to be the claimed actual data and the PDW obtained from the FIFO buffer 21 is interpreted to be the claimed ;
generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have been grouped using a subset of the measured parameters. Figure 3: 33-1 through 33-N teaches a plurality of track channels that correspond to PWD clusters that have been grouped using a subset of the measured parameters.
Note: The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data. The examiner interprets the extracted PDWs/signal data to be the claimed second events and the minimum and maximum limits that the PDWs are tested against are the claimed region of interest of a pass filter used for filtering. Tracking filter plus the buffer constituting track channel as part of the separating the input data of PDWs into channels is interpreted to be the claimed generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter. To further elaborate, the examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel ; 
generate one or more clusters of distribution of the third events [Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have been grouped using a subset of the measured parameters. Figure 3: 33-1 through 33-N teaches a plurality of track channels that correspond to PD clusters that have been grouped using a subset of the measured parameters.
Note: The examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel clusters are interpreted to be the claimed generated third events., wherein the separated PDWs (third events) into channels resultant of the PDW separation process from other PDWs. PDW clusters that have been grouped using a subset of the measured parameters that correspond to PDWs track channels are interpreted to be the claimed generated one or more clusters of distribution of the third events.]; and 
Barry discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose generate, based on a number of third events in one or more clusters of distribution of the second events, a cut filter including a region of interest corresponding to a shape of the one or more clusters.
Khani discloses: 
generate, based on a number of the third events, a cut filter including a region of interest corresponding to a shape of the one or more clusters [Column 4 Lines 68-62 teach a cluster analysis is performed on all the region sizes that were calculated by the X and Y direction profile analysis to determine the most frequently occurring region size. Column 11 Lines 57-60 teach portion of the routine chooses the second highest cluster size if and only if the number of members in the top two clusters is greater than one less than the predetermined number and the second cluster size is smaller than the cluster size of the first (top) cluster. Column 11 Lines 62-63 teach if this is not the case, the size associated with the top cluster is chosen as the optimal size. Figure 8:S690 teaches looking up the optimal filter given optimal cluster size. Column 7 Lines 5-12 teach the output of the cluster analysis routine is a signal representing the size value of the most frequently occurring feature size in the image. This size value is passed to the optimal filter routine. This optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. 
Note: The examiner interprets the looking up the optimal filter to be the claimed generation of the cut filter wherein the lookup is based on the optimal cluster size (shape of the cluster) and the most frequently occurring feature size in the region of interest. The number of members in the top clusters is interpreted as the claimed number of third events and choosing the second highest cluster size if and only if the number of members in the top two clusters is greater than one less than the predetermined number is interpreted to include the claimed generating a cut filter (optimal filter based on optimal cluster size/shape) based on a number of the third events. The examiner also interprets the X and Y direction profile analysis output to be the claimed a shape wherein the X and Y direction represent a size value.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 2:
Khani discloses:
The information processing apparatus according to claim 1, wherein the processor is configured to: generate the cut filter corresponding to the shape of each of the one or more clusters corresponding to a given number of clusters in a descending order of the number of third events [Column 4 Lines 68-62 teach a cluster analysis is performed on all the region sizes that were calculated by the X and Y direction profile analysis to determine the most frequently occurring region size. Column 11 Lines 57-60 teach portion of the routine chooses the second highest cluster size if and only if the number of members in the top two clusters is greater than one less than the predetermined number and the second cluster size is smaller than the cluster size of the first (top) cluster. Column 11 Lines 62-63 teach if this is not the case, the size associated with the top cluster is chosen as the optimal size. Figure 8:S690 teaches looking up the optimal filter given optimal cluster size. Column 7 Lines 5-12 teach the output of the cluster analysis routine is a signal representing the size value of the most frequently occurring feature size in the image. This size value is passed to the optimal filter routine (step S40). This optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. The examiner interprets the looking up the optimal filter to be the claimed generation of the cut filter .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating an cluster analysis on the sensor data to identify a filter based on the outcome of the cluster analysis  (see Khani Column 7 Lines 5-12, Column 11 Lines 57-60, Column 11 Lines 62-63, and Figure 8:S690), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

As to claim 4:
Khani discloses:
The information processing apparatus according to claim 1, wherein the processor is configured to: execute a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter [Column 6 Lines 60-64 teaches preliminary filter is applied to the signals representing the intensity map of the original video image to smooth the image and reduce the noise. Column 7 Lines 8-12 teaches this optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. Figure 4:S10, S40 teach applying a filter to and original image and an optimal filter applied to the original image. The examiner interprets the original video image to be the claimed first .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating the use of a preliminary filter and an optimal filter to process sensor data (see Khani Column 6 Lines 60-64, Column 7 Lines 8-12, and Figure 4:S10, S40), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

As to claim 5:
Barry discloses:
The information processing apparatus according to claim 4, wherein the processor is configured to: perform filtering for an event of a sensor value that is outside the region of interest of the cut filter in accordance with the region of interest of the pass filter [Column 7 Lines 37-49 and Figure 2 teach a PDW is applied to an acquisition filter 24 when no other filter 22 claims that PDW. The PDW is then stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits, i.e. the limits of the portion of parameter space being intercepted by this parametric tracker. The data collected in this buffer is then analyzed by a clustering algorithm to estimate the dimensions of one or more clusters that contain the data. Each cluster is formed using a nearness criterion where a data point is said to belong to a cluster if it is within a pre-set minimum distance from a pre-determined point in each parameter dimension. Further tracking filters are then tuned and enabled on these clusters once the analysis of an acquisition data segment is complete.


As to claim 6:
Khani discloses:
The information processing apparatus according to claim 1, wherein the processor is configured to: transmit the generated cut filter to the sensor or a communication apparatus in which the sensor is incorporated [Column 3 Lines 66-67 through Column 4 Line 1 teach an apparatus for determining the optimal binomial band-pass filter to use for extracting robust features. Column 5 Lines 16-28 and Figure 1 teaches the image is input into the system by sensor 110. Sensor 110 can be implemented using any known imaging system. The image is passed to an image digitization and correction board where they transformed into signals. The signals representing the original image are passed, through line L1, to the array processor, AP board 125, via a dual port memory DPM 145. The camera's gain and level settings are monitored and controlled by the OCP board 120 through the IDC board 115. Column 6 Lines 45-50, Figure 1, and 2 teach the data representing the features that are extracted according to the preferred embodiment of the present invention are then sent to the procedures for tracking the targets, i.e., the tracker processor 140 as a result of the feature extraction module 240. Column 7 Lines 9-12 teach an optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. Column 6 Lines 61-64 and Figure 4 at step S10 teach a preliminary 
To further elaborate, the examiner interprets camera to be the claimed sensor and the OCP board through the IDC board is that monitors and controls camera/sensor to be the communication apparatus in which the sensor is incorporated. The examiner also interprets the apparatus selecting, determining, or generating the optimal binomial band-pass filter for use in processing images from the camera to be the claimed transmission of a generated cut filter to the communication apparatus in which the sensor is incorporated. The binomial band-pass filter is interpreted to be the claimed cut filter wherein the binomial band-pass filter serves as an optimal filter that looks for cluster sizes and cluster frequency whereas the preliminary filter (see Khani Column 6 Lines 61-64 and Figure 4 at step S10) is interpreted to be the claimed pass filter as it is applied before the optimal binomial pass-filter. The examiner interprets transmission to be within the scope of generating, selecting, and determining for use within the OCP board (communication appartus) that, via the IDC board, incorporates the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating the selection and determination of an optimal filter to use in processing sensor data (see Khani Column 3 Lines 66-67 through Column 4 Line 1, Column 5 Lines 16-28 and Figure 1, Column 6 Lines 45-50, Figure 1, and 2, and Column 7 Lines 9-12), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10). 

As to claim 7:
An information processing system, comprising: an event transmission apparatus that transmits first events which is output from a sensor; and an information processing apparatus that receives the first events from the event transmission apparatus and includes: 
a memory; and a processor coupled to the memory and the processor [Column 7 Lines 53-58 and Figure 3 teach this Adaptive Parametric Channelizer consists of an Input Channelizer 30, implemented using custom digital hardware, and a Resource Control Processor (RCP) 34 which is implemented in this embodiment using a commercial single board computer together with control software algorithms. However, this Resource Control Processor 34 could be implemented using an embedded microprocessor plus firmware.] configured to: 
acquire actual result data of first events transmitted from a sensor [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data of first events transmitted from a sensor.]; 
apply the actual result data of first events to a pass filter used for filterinq [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data of first events transmitted from a sensor.];
generate third events by removing, from the actual result data, second events corresponding to  a sensor value which belongs to a region of interest which is extracted by the pass filter [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of 
Note: The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data. The examiner interprets the extracted PDWs/signal data to be the claimed second events and the minimum and maximum limits that the PDWs are tested against are the claimed region of interest of a pass filter used for filtering. Tracking filter plus the buffer constituting track channel as part of the separating the input data of PDWs into channels is interpreted to be the claimed generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter. To further elaborate, the examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel clusters are interpreted to be the claimed generated third events., wherein the separated PDWs (third events) into channels resultant of the PDW separation process from other PDWs.];
generate one or more clusters of distribution of the third events [Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is 
Note: The examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel clusters are interpreted to be the claimed generated third events., wherein the separated PDWs (third events) into channels resultant of the PDW separation process from other PDWs. PDW clusters that have been grouped using a subset of the measured parameters that correspond to PDWs track channels are interpreted to be the claimed generated one or more clusters of distribution of the third events.]; and 

Barry discloses most of the limitations as set forth in claim 7 but does not appear to expressly disclose generate, based on a number of third events in one or more clusters of distribution of the second events, a cut filter including a region of interest corresponding to a shape of the one or more clusters.
Khani discloses: 
generate, based on a number of the third events, a cut filter including a region of interest corresponding to a shape of the one or more clusters [Column 4 Lines 68-62 teach a cluster analysis is performed on all the region sizes that were calculated by the X and Y direction profile analysis to determine the most frequently occurring region size. Column 11 Lines 57-60 teach portion of the routine chooses the second highest cluster size if and only if the number of members in the top two clusters is greater than one less than the predetermined number and the second cluster size is smaller than the cluster size of the first (top) cluster. Column 11 Lines 62-63 teach if this is not the case, the size 
Note: The examiner interprets the looking up the optimal filter to be the claimed generation of the cut filter wherein the lookup is based on the optimal cluster size (shape of the cluster) and the most frequently occurring feature size in the region of interest. The number of members in the top clusters is interpreted as the claimed number of third events and choosing the second highest cluster size if and only if the number of members in the top two clusters is greater than one less than the predetermined number is interpreted to include the claimed generating a cut filter (optimal filter based on optimal cluster size/shape) based on a number of the third events. The examiner also interprets the X and Y direction profile analysis output to be the claimed a shape wherein the X and Y direction represent a size value.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating an cluster analysis on the sensor data to identify a filter based on the outcome of the cluster analysis  (see Khani Column 7 Lines 5-12, Column 11 Lines 57-60, Column 11 Lines 62-63, and Figure 8:S690), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).


Khani discloses:
The information processing system according to claim 7, wherein the processor is configured to: generate the cut filter corresponding to the shape of each of the one or more clusters corresponding to a given number of clusters in a descending order of the number of third events [Column 4 Lines 68-62 teach a cluster analysis is performed on all the region sizes that were calculated by the X and Y direction profile analysis to determine the most frequently occurring region size. Column 11 Lines 57-60 teach portion of the routine chooses the second highest cluster size if and only if the number of members in the top two clusters is greater than one less than the predetermined number and the second cluster size is smaller than the cluster size of the first (top) cluster. Column 11 Lines 62-63 teach if this is not the case, the size associated with the top cluster is chosen as the optimal size. Figure 8:S690 teaches looking up the optimal filter given optimal cluster size. Column 7 Lines 5-12 teach the output of the cluster analysis routine is a signal representing the size value of the most frequently occurring feature size in the image. This size value is passed to the optimal filter routine (step S40). This optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. The examiner interprets the looking up the optimal filter to be the claimed generation of the cut filter wherein the lookup is based on the optimal cluster size (shape of the cluster) and the most frequently occurring feature size in the region of interest. The number of members in the top clusters is interpreted as the claimed third events and the frequently occurring feature size is interpreted as the claimed number of clusters. Note: The examiner interprets the X and Y direction profile analysis output to be the claimed a shape wherein the X and Y direction represent a size value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 10:
Khani discloses:
The information processing system according to claim 7, wherein the processor is configured to: execute a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter [Column 6 Lines 60-64 teaches preliminary filter is applied to the signals representing the intensity map of the original video image to smooth the image and reduce the noise. Column 7 Lines 8-12 teaches this optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. Figure 4:S10, S40 teach applying a filter to and original image and an optimal filter applied to the original image. The examiner interprets the original video image to be the claimed first event, the filtering process including the preliminary filter and the optimal filter to be the claimed pass filter and cut filter respectively].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating the use of a preliminary filter and an optimal filter to process sensor data (see Khani Column 6 Lines 60-64, Column 7 Lines 8-12, and Figure 4:S10, S40), because both applications are directed to analyzing and processing sensor data; processing an image using a filter 

As to claim 11:
Barry discloses:
The information processing system according to claim 10, wherein the processor is configured to: perform filtering for an event of a sensor value that is outside the region of interest of the cut filter in accordance with the region of interest of the pass filter [Column 7 Lines 37-49 and Figure 2 teach a PDW is applied to an acquisition filter 24 when no other filter 22 claims that PDW. The PDW is then stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits, i.e. the limits of the portion of parameter space being intercepted by this parametric tracker. The data collected in this buffer is then analyzed by a clustering algorithm to estimate the dimensions of one or more clusters that contain the data. Each cluster is formed using a nearness criterion where a data point is said to belong to a cluster if it is within a pre-set minimum distance from a pre-determined point in each parameter dimension. Further tracking filters are then tuned and enabled on these clusters once the analysis of an acquisition data segment is complete.
To further elaborate, the examiner interprets further tracking filters enabled on the cluster once analysis of the acquisition data segment is complete to be the claimed performing of a cut filter on the event of a sensor value wherein the PDW stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits is interpreted to be the claimed event of a sensor value that is outside the region of interest.]

As to claim 12:

The information processing apparatus according to claim 7, wherein the processor is configured to: transmit the generated cut filter to the event transmission apparatus [Column 3 Lines 66-67 through Column 4 Line 1 teach an apparatus for determining the optimal binomial band-pass filter to use for extracting robust features. Column 5 Lines 16-28 and Figure 1 teaches the image is input into the system by sensor 110. Sensor 110 can be implemented using any known imaging system. The image is passed to an image digitization and correction board where they transformed into signals. The signals representing the original image are passed, through line L1, to the array processor, AP board 125, via a dual port memory DPM 145. The camera's gain and level settings are monitored and controlled by the OCP board 120 through the IDC board 115. Column 6 Lines 45-50, Figure 1, and 2 teach the data representing the features that are extracted according to the preferred embodiment of the present invention are then sent to the procedures for tracking the targets, i.e., the tracker processor 140 as a result of the feature extraction module 240. Column 7 Lines 9-12 teach an optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. Column 6 Lines 61-64 and Figure 4 at step S10 teach a preliminary filter is applied to the signals representing the intensity map of the original video image to smooth the image and reduce the noise. 
To further elaborate, the examiner interprets camera to be the claimed sensor and the OCP board through the IDC board is that monitors and controls camera/sensor to be the communication apparatus in which the sensor is incorporated. The examiner also interprets the apparatus selecting, determining, or generating the optimal binomial band-pass filter for use in processing images from the camera to be the claimed transmission of a generated cut filter to the communication apparatus in which the sensor is incorporated. The binomial band-pass filter is interpreted to be the claimed cut filter wherein the binomial band-pass filter serves as an optimal filter that looks for cluster sizes and cluster 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating the selection and determination of an optimal filter to use in processing sensor data (see Khani Column 3 Lines 66-67 through Column 4 Line 1, Column 5 Lines 16-28 and Figure 1, Column 6 Lines 45-50, Figure 1, and 2, and Column 7 Lines 9-12), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

As to claim 13:
An information processing method, comprising: 
acquiring, by a computer, actual result data of first events transmitted from a sensor [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data of first events transmitted from a sensor.];
apply the actual result data of first events to a pass filter used for filterinq [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner interprets the signal ;
generating third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have been grouped using a subset of the measured parameters. Figure 3: 33-1 through 33-N teaches a plurality of track channels that correspond to PWD clusters that have been grouped using a subset of the measured parameters.
Note: The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data. The examiner interprets the extracted PDWs/signal data to be the claimed second events and the minimum and maximum limits that the PDWs are tested against are the claimed region of interest of a pass filter used for filtering. Tracking filter plus the buffer constituting track channel as part of the separating the input data of PDWs into channels is interpreted to be the claimed generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter. To further elaborate, the examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel ;
generating one or more clusters of distribution of the third events [Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have been grouped using a subset of the measured parameters. Figure 3: 33-1 through 33-N teaches a plurality of track channels that correspond to PD clusters that have been grouped using a subset of the measured parameters.
Note: The examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel clusters are interpreted to be the claimed generated third events., wherein the separated PDWs (third events) into channels resultant of the PDW separation process from other PDWs. PDW clusters that have been grouped using a subset of the measured parameters that correspond to PDWs track channels are interpreted to be the claimed generated one or more clusters of distribution of the third events.]; and 


Barry discloses most of the limitations as set forth in claim 13 but does not appear to expressly disclose generate, based on a number of third events in one or more clusters of distribution of the second events, a cut filter including a region of interest corresponding to a shape of the one or more clusters.

generating, based on a number of the third events, a cut filter including a region of interest corresponding to a shape of the one or more clusters [Column 4 Lines 68-62 teach a cluster analysis is performed on all the region sizes that were calculated by the X and Y direction profile analysis to determine the most frequently occurring region size. Column 11 Lines 57-60 teach portion of the routine chooses the second highest cluster size if and only if the number of members in the top two clusters is greater than one less than the predetermined number and the second cluster size is smaller than the cluster size of the first (top) cluster. Column 11 Lines 62-63 teach if this is not the case, the size associated with the top cluster is chosen as the optimal size. Figure 8:S690 teaches looking up the optimal filter given optimal cluster size. Column 7 Lines 5-12 teach the output of the cluster analysis routine is a signal representing the size value of the most frequently occurring feature size in the image. This size value is passed to the optimal filter routine. This optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. 
Note: The examiner interprets the looking up the optimal filter to be the claimed generation of the cut filter wherein the lookup is based on the optimal cluster size (shape of the cluster) and the most frequently occurring feature size in the region of interest. The number of members in the top clusters is interpreted as the claimed number of third events and choosing the second highest cluster size if and only if the number of members in the top two clusters is greater than one less than the predetermined number is interpreted to include the claimed generating a cut filter (optimal filter based on optimal cluster size/shape) based on a number of the third events. The examiner also interprets the X and Y direction profile analysis output to be the claimed a shape wherein the X and Y direction represent a size value.]


As to claim 14:
Khani discloses:
The information processing method according to claim 13, further comprising: generating the cut filter corresponding to the shape of each of the one or more clusters corresponding to a given number of clusters in a descending order of the number of third events [Column 4 Lines 68-62 teach a cluster analysis is performed on all the region sizes that were calculated by the X and Y direction profile analysis to determine the most frequently occurring region size. Column 11 Lines 57-60 teach portion of the routine chooses the second highest cluster size if and only if the number of members in the top two clusters is greater than one less than the predetermined number and the second cluster size is smaller than the cluster size of the first (top) cluster. Column 11 Lines 62-63 teach if this is not the case, the size associated with the top cluster is chosen as the optimal size. Figure 8:S690 teaches looking up the optimal filter given optimal cluster size. Column 7 Lines 5-12 teach the output of the cluster analysis routine is a signal representing the size value of the most frequently occurring feature size in the image. This size value is passed to the optimal filter routine (step S40). This optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating an cluster analysis on the sensor data to identify a filter based on the outcome of the cluster analysis  (see Khani Column 7 Lines 5-12, Column 11 Lines 57-60, Column 11 Lines 62-63, and Figure 8:S690), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

As to claim 16:
Khani discloses:
The information processing method according to claim 13, further comprising: executing a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter [Column 6 Lines 60-64 teaches preliminary filter is applied to the signals representing the intensity map of the original video image to smooth the image and reduce the noise. Column 7 Lines 8-12 teaches this optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. Figure .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating the use of a preliminary filter and an optimal filter to process sensor data (see Khani Column 6 Lines 60-64, Column 7 Lines 8-12, and Figure 4:S10, S40), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

As to claim 17:
Barry discloses:
The information processing method according to claim 16, further comprising: performing filtering for an event of a sensor value that is outside the region of interest of the cut filter in accordance with the region of interest of the pass filter [Column 7 Lines 37-49 and Figure 2 teach a PDW is applied to an acquisition filter 24 when no other filter 22 claims that PDW. The PDW is then stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits, i.e. the limits of the portion of parameter space being intercepted by this parametric tracker. The data collected in this buffer is then analyzed by a clustering algorithm to estimate the dimensions of one or more clusters that contain the data. Each cluster is formed using a nearness criterion where a data point is said to belong to a cluster if it is within a pre-set minimum distance from a pre-determined point in 
To further elaborate, the examiner interprets further tracking filters enabled on the cluster once analysis of the acquisition data segment is complete to be the claimed performing of a cut filter on the event of a sensor value wherein the PDW stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits is interpreted to be the claimed event of a sensor value that is outside the region of interest.]

As to claim 18:
Khani discloses:
The information processing method according to claim 13, further comprising: transmitting the generated cut filter to the sensor or a communication apparatus in which the sensor is incorporated [Column 3 Lines 66-67 through Column 4 Line 1 teach an apparatus for determining the optimal binomial band-pass filter to use for extracting robust features. Column 5 Lines 16-28 and Figure 1 teaches the image is input into the system by sensor 110. Sensor 110 can be implemented using any known imaging system. The image is passed to an image digitization and correction board where they transformed into signals. The signals representing the original image are passed, through line L1, to the array processor, AP board 125, via a dual port memory DPM 145. The camera's gain and level settings are monitored and controlled by the OCP board 120 through the IDC board 115. Column 6 Lines 45-50, Figure 1, and 2 teach the data representing the features that are extracted according to the preferred embodiment of the present invention are then sent to the procedures for tracking the targets, i.e., the tracker processor 140 as a result of the feature extraction module 240. Column 7 Lines 9-12 teach an optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. Column 6 
To further elaborate, the examiner interprets camera to be the claimed sensor and the OCP board through the IDC board is that monitors and controls camera/sensor to be the communication apparatus in which the sensor is incorporated. The examiner also interprets the apparatus selecting, determining, or generating the optimal binomial band-pass filter for use in processing images from the camera to be the claimed transmission of a generated cut filter to the communication apparatus in which the sensor is incorporated. The binomial band-pass filter is interpreted to be the claimed cut filter wherein the binomial band-pass filter serves as an optimal filter that looks for cluster sizes and cluster frequency whereas the preliminary filter (see Khani Column 6 Lines 61-64 and Figure 4 at step S10) is interpreted to be the claimed pass filter as it is applied before the optimal binomial pass-filter. The examiner interprets transmission to be within the scope of generating, selecting, and determining for use within the OCP board (communication appartus) that, via the IDC board, incorporates the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating the selection and determination of an optimal filter to use in processing sensor data (see Khani Column 3 Lines 66-67 through Column 4 Line 1, Column 5 Lines 16-28 and Figure 1, Column 6 Lines 45-50, Figure 1, and 2, and Column 7 Lines 9-12), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (U.S. Patent No.: US 5563806 A1) hereinafter Barry, in view of Khani (U.S. Patent No.: 6122405) hereinafter Khani, and further in view of Krumm et at. (U.S. Patent No.: US 6771818 B1) hereinafter Krumm.
As to claim 3:
Khani discloses:
The information processing apparatus according to claim 1, wherein the processor is configured to: generates the cut filter including a region of interest [Column 2 Lines 1-2 teach performing a cluster analysis on the signals representing the size values determined by the profile analysis. Column 2 Lines 10-28 teach performing a profile analysis comprises performing identifying a starting point for a feature in the region of interest, identifying an ending point for a feature in the region of interest, pairing the identified starting point with the identified ending point, and determining the size value of each feature by subtracting a position of the paired starting point from a position of the paired ending point. Column 4 Lines 68-62 teach a cluster analysis is performed on all the region sizes that were calculated by the X and Y direction profile analysis to determine the most frequently occurring region size. The most frequently occurring region size is then used to select an optimal binomial band-pass filter. 
The examiner interprets the X and Y direction profile analysis output to be the claimed model having a given shape wherein the X and Y direction represent a size value. The cluster analysis determining the most frequent region size using the X and Y profile analysis calculation is interpreted to be the claimed approximating the shape of a cluster against a model shape. The identified optimal filter, including a region of interest from the first filter and profile analysis, resulting from the cluster analysis is interpreted to be the claimed generated cut filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

Barry and Khani disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose approximate the shape of the one or more clusters to a model having a given shape and of a shape of the approximated model.
Krumm discloses:
approximate the shape of the one or more clusters to a model having a given shape and of a shape of an approximated model [Column 3 Lines 4-12 teach an analysis of the blob clusters produced by the clustering process is used to identify clusters of blobs that most accurately represents the people or objects of interest by determining the closest match or matches to a model representing the people or objects of interest. The model is a shape such as an ellipsoid having the approximate dimensions of the person or object of interest. In addition, blob clusters may be compared to any number of different models representing people or objects of different shapes and sizes. Note: The examiner interprets the analysis of the blob clusters includes determining a closest match to a model representing the people of objects of interest wherein the model is a shape to be the claimed approximating the shape of the one or more clusters to a model having a given shape. The shape of the determined closest match is interpreted to be the claimed shape of the approximated model.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 9:
Khani discloses:
The information processing system according to claim 7, wherein the processor is configured to: generates the cut filter including a region of interest [Column 2 Lines 1-2 teach performing a cluster analysis on the signals representing the size values determined by the profile analysis. Column 2 Lines 10-28 teach performing a profile analysis comprises performing identifying a starting point for a feature in the region of interest, identifying an ending point for a feature in the region of interest, pairing the identified starting point with the identified ending point, and determining the size value of each feature by subtracting a position of the paired starting point from a position of the paired ending point. Column 4 Lines 68-62 teach a cluster analysis is performed on all the region sizes that were calculated by the X and Y direction profile analysis to determine the most frequently occurring region size. The most frequently occurring region size is then used to select an optimal binomial band-pass filter. 
The examiner interprets the X and Y direction profile analysis output to be the claimed model having a given shape wherein the X and Y direction represent a size value. The cluster analysis determining the most frequent region size using the X and Y profile analysis calculation is interpreted to be the claimed approximating the shape of a cluster against a model shape. The identified optimal filter, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating a profile analysis on sensor data to identify a size value represented by X and Y data passed to a cluster analysis to select an optimal filter (see Khani Column 2 Lines 1-2, Column 2 Lines 10-28, and Column 4 Lines 68-62), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

Barry and Khani disclose all of the limitations as set forth in claim 7 but does not appear to expressly disclose approximate the shape of the one or more clusters to a model having a given shape and of a shape of the approximated model.
Krumm discloses:
approximate the shape of the one or more clusters to a model having a given shape and of a shape of an approximated model [Column 3 Lines 4-12 teach an analysis of the blob clusters produced by the clustering process is used to identify clusters of blobs that most accurately represents the people or objects of interest by determining the closest match or matches to a model representing the people or objects of interest. The model is a shape such as an ellipsoid having the approximate dimensions of the person or object of interest. In addition, blob clusters may be compared to any number of different models representing people or objects of different shapes and sizes. Note: The examiner interprets the analysis of the blob clusters includes determining a closest match to a model representing the people of objects of interest wherein the model is a shape to be the claimed approximating the shape of the one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry and Khani, by incorporating an analysis of the clusters that includes determining a closest match to a model representing the people of objects of interest wherein the model is a shape to be the claimed approximating the shape of the one or more clusters to a model having a given shape (see Krumm Column 3 Lines 4-12 5), because both applications are directed to analyzing and processing sensor data; processing an image using a cluster analysis with a model representing a shape of a cluster resolves the deficiencies of current locating and tracking systems(see Krumm Column 2 Lines 2-3).

As to claim 15:
Khani discloses:
The information processing method according to claim 13, further comprising: generates the cut filter including a region of interest [Column 2 Lines 1-2 teach performing a cluster analysis on the signals representing the size values determined by the profile analysis. Column 2 Lines 10-28 teach performing a profile analysis comprises performing identifying a starting point for a feature in the region of interest, identifying an ending point for a feature in the region of interest, pairing the identified starting point with the identified ending point, and determining the size value of each feature by subtracting a position of the paired starting point from a position of the paired ending point. Column 4 Lines 68-62 teach a cluster analysis is performed on all the region sizes that were calculated by the X and Y direction profile analysis to determine the most frequently occurring region size. The most frequently occurring region size is then used to select an optimal binomial band-pass filter. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating a profile analysis on sensor data to identify a size value represented by X and Y data passed to a cluster analysis to select an optimal filter (see Khani Column 2 Lines 1-2, Column 2 Lines 10-28, and Column 4 Lines 68-62), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

Barry and Khani disclose all of the limitations as set forth in claim 13 but does not appear to expressly disclose approximate the shape of the one or more clusters to a model having a given shape and of a shape of the approximated model.
Krumm discloses:
approximate the shape of the one or more clusters to a model having a given shape and of a shape of an approximated model [Column 3 Lines 4-12 teach an analysis of the blob clusters produced by the clustering process is used to identify clusters of blobs that most accurately represents the people or objects of interest by determining the closest match or matches to a model representing the people or objects of interest. The model is a shape such as an ellipsoid having the approximate dimensions of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry and Khani, by incorporating an analysis of the clusters that includes determining a closest match to a model representing the people of objects of interest wherein the model is a shape to be the claimed approximating the shape of the one or more clusters to a model having a given shape (see Krumm Column 3 Lines 4-12 5), because both applications are directed to analyzing and processing sensor data; processing an image using a cluster analysis with a model representing a shape of a cluster resolves the deficiencies of current locating and tracking systems(see Krumm Column 2 Lines 2-3).

Response to Arguments
Applicant presents the following arguments in the 12/24/2020 remarks page 8:
“remove, from the actual result data, second events in which a sensor value belongs to a region of Internet which is extracted by the pass filter …this noted feature of amended claim 1 is a distinction over Barry”

Examiner presents the following response to Applicant’s arguments:
Applicant’s arguments have been fully considered by they are not persuasive. Barry’s disclosure of an adaptive parametric channelizer for sensor applications sufficiently discloses the current amended generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter “(see Column 7 Lines 25-27, Column 7 Lines 27-31, Figure 2, Column 7 Lines 35-36, and Column 8 Lines 10-13). A state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21 (see Column 7 Lines 25-27 and Figure 2). The PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21 (see Column 7 Lines 27-31 and Figure 2). The tracking filter plus the buffer constitutes one track channel (see Column 7 Lines 35-36). The function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have been grouped using a subset of the measured parameters (see Column 8 Lines 10—13). Figure 3: 33-1 through 33-N teaches a plurality of track channels that correspond to PWD clusters that have been grouped using a subset of the measured parameters. The examiner maintains the interpretation of the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data. The examiner interprets the extracted PDWs/signal data to be the claimed second events and the minimum and maximum limits that the PDWs are tested against are the claimed region of interest of a pass filter used for filtering. Tracking filter plus the buffer constituting track channel as part of the separating the input data of PDWs into channels is interpreted to be the claimed generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter. To further elaborate, the examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel clusters are interpreted to be the claimed generated third events., wherein the separated PDWs (third events) into channels resultant of the PDW separation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169